Citation Nr: 1427842	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether the reduction from 100 percent to 60 percent, effective April 1, 2006, for residuals of prostate cancer with radical retropubic prostatectomy, was proper, to include entitlement to a rating in excess of 60 percent between April 1, 2006 and May 3, 2006, a rating in excess of 30 percent between July 1, 2006 and May 31, 2007, and a compensable rating since June 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board notes that following the issuance of the March 2011 statement of the case additional evidence has been associated with the claims file, to include his Virtual VA file.  However, the Board notes that this evidence does not pertain to the issue at hand, and as such waiver of AOJ consideration of such evidence is not necessary.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  A March 2005 rating decision awarded service connection for residuals of prostate cancer with radical retropubic prostatectomy, evaluated at 100 percent disabling, effective November 23, 2004.

2.  In a November 2005 rating decision, the Veteran was informed that his 100 percent evaluation for residuals of prostate cancer was proposed to be reduced to noncompensable rating.

3.  In a January 2006 rating decision, the RO reduced the disability evaluation from 100 percent to noncompensable, effective April 1, 2006; subsequently, in a September 2006 rating decision, the RO retroactively changed the reduction to 60 percent, effective April 1, 2006, an evaluation of 100 percent was assigned effective May 4, 2006 based on surgical or other treatment necessitating convalescence in conjunction with surgery for a bladder neck contracture; a noncompensable rating was assigned from July 1, 2006.  In a March 2011 rating decision, the RO retroactively changed the rating to 30 percent, effective July 1, 2006, with a noncompensable rating assigned from June 1, 2007.

4.  There has been no local recurrence or metastasis of prostate cancer since he was initially rated in 2004.

5.  During the period between April 1, 2006 and May 3, 2006, the Veteran is shown to have residuals of prostate cancer with manifestations of a voiding dysfunction, but with no evidence of recurrence of active cancer nor is any renal dysfunction shown.

6.  During the period between July 1, 2006 and May 31, 2007, the record reflects that the Veteran's residuals of prostate cancer with radical retropubic prostatectomy involved mild stress urinary incontinence with aggressive straining or coughing, but did not involve the use of wearing absorbent materials; a daytime voiding interval of less than one hour, or awakening to void frequently during the night were not demonstrated.

7.  Since June 1, 2007 the Veteran has awakened to void three to four time per night; obstructed voiding, a urinary tract infection, the use of an appliance or  absorbent materials or a renal dysfunction have not been demonstrated. 


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for the Veteran's residuals of prostate cancer with radical retropubic prostatectomy from 100 to 60 percent effective April 1, 2006, was warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Codes (DCs) 7527, 7528 (2013).

2.  The criteria for a rating in excess of 60 percent between April 1, 2006 and May 3, 2006, for residuals of prostate cancer with radical retropubic prostatectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, DCs 7527, 7528 (2013).

3.  The criteria for a rating in excess of 30 percent between July 1, 2006 and May 31, 2007, for residuals of prostate cancer with radical retropubic prostatectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, DCs 7527, 7528 (2013).

4.  Since June 1, 2007, a rating of 20 percent, but no higher, is warranted for residuals of prostate cancer with radical retropubic prostatectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, DCs 7527, 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction

First, the Board wishes the Veteran to understand that it fully appreciates the perplexing nature of how the VA evaluates a prostate disability. 

The Veteran's prostate cancer was originally rated under Diagnostic Code (DC) 7528, which provides for a 100 percent rating for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.11b, DC 7528.  A Note following DC 7528 explains that after cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  This is to allow the Veteran to recover.

Simply stated, if there has been no local reoccurrence or metastasis, the disability is to be rated on residuals (if any), such as voiding dysfunction or renal dysfunction, whichever residual is predominant.  Id.

In a November 2005 rating decision, the Veteran was informed that his 100 percent evaluation for residuals of prostate cancer was proposed to be reduced to noncompensable.  

In a January 2006 rating decision, the RO reduced the disability evaluation from 100 percent to noncompensable, effective April 1, 2006; subsequently in a September 2006 rating decision, the RO retroactively changed the reduction to 60 percent, effective April 1, 2006, an evaluation of 100 percent was assigned effective May 4, 2006 based on surgical or other treatment necessitating convalescence in conjunction with a bladder neck contracture; a noncompensable rating was assigned from July 1, 2006.  

In a March 2011 rating decision, the RO retroactively changed the rating to 30 percent, effective July 1, 2006, with a noncompensable rating assigned from June 1, 2007.  

The Veteran maintains that his 100 percent rating, initially assigned effective November 23, 2004 should not have been reduced.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.

Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e); see also 38 U.S.C.A. § 5112(b)(6).

The Veteran was sent a notice letter of the proposed reduction dated in November 2005.  Such communication fully detailed the proposal to reduce his disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate.  Evidence was submitted and considered, and the reduction was implemented in a January 2006 rating decision, effective April 1, 2006.  As noted above, in a September 2006 rating decision, the RO retroactively changed the reduction to 60 percent, effective April 1, 2006.  Given the chronology of the process described above, the Board finds that the RO complied with the due process procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The Board must next address whether the reduction was warranted.  In certain rating reduction cases, VA benefits recipients are to be afforded greater protections. See 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Service connection for prostate cancer was granted and evaluated as 100 percent disabling effective November 23, 2004.  The RO proposed reducing that evaluation in November 2005.  The 100 percent evaluation had, therefore, been in effect for a period of less than five years, and the provisions of 38 C.F.R. § 3.344 are not applicable in this instance.

In any event, beyond the above, it is important for the Veteran to understand the 100 rating for prostate cancer does not normally stay at 100%.  As noted above, an evaluation of 100 percent is provided under 38 C.F.R. § 4.115b, DC 7528, for malignant neoplasms of the genitourinary system, which includes prostate cancer.  The note following this diagnostic code indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  Id.

The Veteran was diagnosed as having prostate cancer and underwent radical retropubic prostatectomy in November 2004.  Post-surgical pathology demonstrated that the Veteran had had cancer of the prostate.  A January 2005 VA treatment record noted that the Veteran's pathology lymph nodes were negative.  The treatment record noted that the Veteran was doing well.  A September 2005 VA examination noted that carcinoma of the prostate was undetectable from prostate-specific antigen (PSA) on January 1, 2005.  A subsequent July 2005 VA treatment record noted that there was no evidence of prostate cancer.  A recurrence of the malignancy has not been shown.

Thus, the medical evidence of record clearly shows that, at the time of the reduction, the Veteran did not have any active malignancy to warrant a 100 percent disability rating for his prostate cancer.  Rather, the evidence shows that the Veteran was completely asymptomatic, with respect to prostate cancer, after his radical retropubic prostatectomy.  Based on this evidence, a reduction from 100 percent was warranted and the Veteran should be evaluated on the residuals of the problem.

In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e) and the preponderance of the competent findings substantiates that the reduction in rating from 100 to 60 percent for residuals of prostate cancer with radical retropubic prostatectomy.  The medical evidence on file at the time of the RO's decision to reduce the rating corresponds to this determination.  Therefore, the appeal for restoration of a 100 percent rating for that specific disorder must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the- doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Ratings

The remaining question, therefore, is whether ratings in excess of 60 percent between April 1, 2006 and May 3, 2006, 30 percent between July 1, 2006 and May 31, 2007, and a compensable rating since June 1, 2007 are warranted.  This is for the residuals of disability.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of a radical retropubic prostatectomy was rated at 60 percent between April 1, 2006 and May 3, 2006, 30 percent between July 1, 2006 and May 31, 2007, and a noncompensable rating since June 1, 2007, under Diagnostic Code 7527, 38 C.F.R. § 4.115b (2013).  Diagnostic Code 7527 directs that this disability is rated as either a voiding dysfunction or urinary tract infections, whichever is predominant.  

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding. Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than 2 times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed 2 to 4 times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a (2013).

For a rating based on urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a (2013).

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a (2013).

With regard to urinary tract infections, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Urinary tract infection with poor renal functioning is to be rated as renal dysfunction.  38 C.F.R. § 4.115a (2013).

April 1, 2006 and May 3, 2006

Between April 1, 2006 and May 3, 2006 the Veteran's residuals of prostate cancer with radical retropubic prostatectomy was rated as 60 percent disabling under DC 7527.  A review of the pertinent evidence during the time period reveals no evidence of recurrence of active cancer (which would warrant a 100 percent rating under DC 7528), nor is there any evidence of renal dysfunction (which provides for higher ratings of 80 and 100 percent).  His only permanent residuals were erectile dysfunction (which he has been separately granted service connection for), and his urinary incontinence for which the maximum 60 percent rating was assigned, and thus need not be further discussed.  An April 2006 VA treatment record noted that the Veteran had developed obstructive voiding symptoms and was found to have a bladder neck contracture.  The urinary complaints in this report formed the basis for the 60 percent grant.  It would not provide a basis for more compensation. 

Based on a review of the foregoing, the Board finds that a rating in excess of 60 percent is not shown at any point during the appellate period that this rating is in effect, from April 1, 2006 and May 3, 2006.  In order to receive a higher rating during this time period the evidence would have to demonstrate recurrence of the active cancer, kidney dysfunction, or some other residual.  Neither of these were demonstrated.  Again as the 60 percent rating is the maximum schedular evaluation allowed for voiding dysfunction, there is no other basis upon which to grant a higher schedular evaluation.

July 1, 2006 and May 31, 2007

Between July 1, 2006 and May 31, 2007 the Veteran's residuals of prostate cancer with radical retropubic prostatectomy was rated as 30 percent disabling under DC 7527.  In order to receive a higher rating during this time period the Veteran would have to show a renal dysfunction, or a voiding dysfunction requiring the wearing of absorbent material which must be changed 2 to 4 times per day or daytime voiding interval less than one hour, or; awakening to void five or more times per night. 

A review of the pertinent evidence during this time period reflects a September 2006 VA treatment record which noted that the Veteran's PSA was still undetectable and he had no problems with urination.  A September 2006 VA treatment record noted complaints of nocturia.  The Veteran underwent a VA examination in October 2006.  It was noted that he had mild stress urinary incontinence including a small amount of leakage with aggressive straining or coughing.  The Veteran reported that he did not require any protection or pads and he further denied a history of urinary infections or hematuria.  Examination reflects that the Veteran's most recent PSA performed on September 2006 was undetectable.  

Thus, the evidence reflects that, between July 1, 2006 and May 31, 2007, the Veteran's residuals of prostate cancer with radical retropubic did not involve wearing absorbent materials.  Also providing evidence against his claim for a higher rating, during this time frame, is the fact that the evidence does not reflect a daytime voiding interval of less than one hour, and, he did not report awakening to void frequently during the night.  Thus, a rating higher rating for either a voiding dysfunction or urinary frequency, between July 1, 2006 and May 31, 2007, is not warranted.  Moreover a renal dysfunction was not shown during this time frame. The Board notes the criteria for obstructive voiding and urinary tract infection as well; however, as the maximum rating for each is 30 percent disabling, neither set of criteria provides a basis for a rating higher than 30 percent already assigned between July 1, 2006 and May 31, 2007.  See 38 C.F.R. § 4.115a.

Since June 1, 2007

Since June 1, 2007 the Veteran's residuals of prostate cancer with radical retropubic prostatectomy has been rated as noncompensable under DC 7527.  In order to receive a compensable rating during this time period the Veteran would have to show a renal dysfunction, or a voiding dysfunction requiring the wearing of absorbent material which must be changed less than 2 times per day or a daytime voiding interval between two and three hours, or; awakening to void two times per night.  The Veteran could also receive a compensable rating for marked obstructive symptomatology associated with obstructed voiding, or a urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management. 

A review of the pertinent evidence during this time period reflects a September 2007 VA treatment note which states that the Veteran denied dribbling, dysuria, decrease in force of stream, frequency, hematuria, hesitancy, incontinence, nocturia, and urgency, providing factual evidence against his own claim.  The Veteran denied any urinary problems, providing more factual evidence against his own claim. 

Nevertheless, the Veteran testified at his February 2014 BVA hearing that he has difficulty holding his urine at night.  The Veteran denied wearing protective garments.  He testified that he finds himself going to the restroom three to four times per night.  He reported some problems with leakage during the daytime.  

These findings are most consistent with a 20 percent disability rating (urinary frequency).  In reaching this finding the Board has considered and placed high probative value on the Veteran's sworn testimony with regard to the severity of his prostate disability.  The Veteran is competent to report on matters of which he had firsthand knowledge, e.g., having to go to the bathroom three to four times per night, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, a 20 percent rating is warranted.  

In this regard, it is important to note that not all the evidence in this case support this finding, as cited above (his own prior statement do not always support his own claim).  However, the Veteran is being given all reasonable doubt in this case.

A rating in excess of 20 percent is clearly not warranted for this time period as the Veteran has not demonstrated or alleged a daytime voiding interval of less than one hour or awakening to void five or more times per night (40 percent), recurrent symptomatic urinary tract infections (30 percent), obstructive voiding with urinary retention requiring intermittent or continuous catheterization (30 percent), or the use of absorbent materials (40 percent), or a renal dysfunction (30 percent).  Although the Veteran has complained of erectile dysfunction issues during this time period, he has already been separately service-connected for this disorder.  As noted above, not all evidence supports this grant, let alone a higher rating. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an 'extra-schedular' evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. § 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').  See Id.

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's residuals of prostate cancer that would render the schedular criteria inadequate.  The Veteran's main symptoms are voiding problems. The schedular rating criteria are based on urine leakage, frequency, or obstructed voiding and thus encapsulate the symptoms that he has experienced throughout the period on appeal.  Moreover, the schedular rating criteria also contemplate the economic toll which is extracted by the prostate symptoms in their entirety.  As such, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Without taking into consideration the Veteran's statements, the current finding could not be justified, let alone a higher rating.

Moreover, even if the schedular rating criteria were not found to reasonably describe the Veteran's prostate symptoms, and as described in the preceding paragraph the Board does not believe this to be the case, the fact remains that the Veteran's prostate disorder has not exhibited other related factors such as those provided by the regulation as 'governing norms' of an exceptional disability picture. 38 C.F.R. § 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').  See Id.  Here, the Veteran has not been frequently hospitalized for his prostate issues through the course of his appeal. His last hospitalization was in May 2006 when he was treated for a bladder neck contracture.  Additionally, to the extent that interference with employment is shown, this is a factor that is directly considered by the Veteran's schedular rating.  The Board additionally notes that the Veteran has been awarded a total disability rating based on individual unemployability, due primarily to his service-connected posttraumatic stress disorder, effective from April 1, 2006 to May 31, 2007, and from September 23, 2010 to the present.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  
Inasmuch as this issue involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).  As noted above, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability ratings from 100 to 60 percent for his service-connected residuals of prostate cancer with radical retropubic prostatectomy were properly carried out by the RO.  

With respect to his increased rating claims the Veteran was informed of how VA determines the disability rating assigned and how an effective date is assigned in a June 2006 letter.  No further development is required regarding the duty to notify.

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements and in support of his appeal.  Although the Veteran testified that he would be seeking additional treatment following his BVA hearing he testified that this would be unrelated to his service-connected prostate disability.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and the Veterans Benefits Management System (VBMS).  The Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Records from the SSA were also associated with the claims file.  No other outstanding evidence has been identified that has not been obtained.

With respect to his increased claims, specific VA medical examinations were obtained in September 2005 and October 2006.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

The Board notes that the Veteran's last examination is now several years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's prostate disability since the most recent examination.  The Veteran has not argued the contrary.

Discussion of the Veteran's February 2014 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The reduction in the rating for residuals of prostate cancer with radical retropubic prostatectomy was proper and restoration of the 100 percent rating is denied.

A rating in excess of 60 percent for residuals of prostate cancer with radical retropubic prostatectomy, between April 1, 2006 and May 3, 2006, is denied. 

A rating in excess of 30 percent for residuals of prostate cancer with radical retropubic prostatectomy, between July 1, 2006 and May 31, 2007, is denied.

A rating of 20 percent for residuals of prostate cancer with radical retropubic prostatectomy, since June 1, 2007, is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


